OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22680 Ultimus Managers Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450 Cincinnati, Ohio (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450 Cincinnati Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:May 31 & November 30 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Ultimus Managers Trust By (Signature and Title)* /s/ Robert G. Dorsey Robert G. Dorsey, President Date August15, 2013 By (Signature and Title)* /s/ Nitin N. Kumbhani Nitin N. Kumbhani, Principal Executive Officer (APEXcm Small/Mid Cap Growth Fund) Date August15, 2013 By (Signature and Title)* /s/ William S. Sloneker William S. Sloneker, Principal Executive Officer (Cincinnati Asset Management Funds: Broad Market Strategic Income Fund) Date August15, 2013 By (Signature and Title)* /s/ Jerry A. Verseput Jerry A. Verseput, Principal Executive Officer (Veripax Steadfast Fund) Date August15, 2013 By (Signature and Title)* /s/ Andrew B. Wellington Andrew B. Wellington, Principal Executive Officer (Lyrical U.S. Value Equity Fund) Date August15, 2013 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT Ultimus Managers Trust CINCINNATI ASSET MANAGEMENT FUNDS: BROAD MARKET STRATEGIC INCOME FUND - (CAMBX) Proxy Voting Record October 26, 2012 (inception date)- 6/30/2013 The Fund held no securities entitled to vote at a meeting of shareholders during the reporting period (October 26, 2012 through June 30, 2013). VFMSTEADFAST FUND -(VFMSX) Proxy Voting Record September 14, 2012 (inception date)- 6/30/2013 MONSANTO COMPANY Security 61166W101 Meeting Type Annual Ticker Symbol MON Meeting Date 31-Jan-2013 Item Proposal Type Vote For/Against Management 1A. Election of Directors: David L. Chicoine, PH.D. Management For For 1B. Election of Directors: Arthur H. Harper Management For For 1C. Election of Directors: Gwendolyn S. King Management For For 1D. Election of Directors; Jon R. Moeller Management For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Management For For 3. ADVISORY, (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO DECLASSIFY THE BOARD. Management For For 5. SHAREOWNER PROPOSAL REQUESTING A REPORT ON CERTAIN MATTERS RELATED TO GMO PRODUCTS. Shareholder Against For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 27-Feb-2013 Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS." Shareholder Against For GREEN MOUNTAIN COFFEE ROASTERS, INC. Security Meeting Type Annual Ticker Symbol GMCR Meeting Date 7-Mar-13 Item Proposal Type Vote For/Against Management 1 Election of Directors: Management 1.Barbara D. Carlini Management For For 2.Hinda Miller Management For For 3.Norman H. Wesley Management For For 02 Advisory Vote on Executive Compensation Management For For 03 Ratify Appointment of Independent Auditors Management For For TECK RESOURCES LIMITED Security Meeting Type Annual Ticker Symbol TCK Meeting Date 24-Apr-13 Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 M.M. Ashar For For 2 J.H. Bennett For For 3 H.J. Bolton For For 4 F.P. Chee For For 5 J.L. Cockwell For For 6 E.C. Dowling For For 7 N.B. Keevil For For 8 N.B. Keevil III For For 9 T. Kubota For For 10 T. Kuriyama For For 11 D.R. Lindsay For For 12 J.G. Rennie For For 13 W.S.R. Seyffert For For 14 C.M. Thompson For For 2. Appoint of Independent Auditors; Authorize Directors to Fix the Auditor's Renumeration Management For For 3. Approve Advisory Resolution on the Corporation's Approach to Executive Compensation Management For For PEABODY ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol BTU Meeting Date 29-Apr-13 Item Proposal Type Vote For/Against Management 1 Election of Directors Management For For Gregory H. Boyce For For William A. Coley For For William E. James For For Robert B. Karn III For For Henry E. Lentz For For Robert A. Malone For For William C. Rusnack For For John F. Turner For For Sandra A. Van Trease For For Alan H. Washkowitz For For 2. Ratify Appointment of Independent Auditors Management For For 3. Approve Named Executive Officer Compensation Management For For 4. Approve Material Terms of the Performance Goals Under 2008 Management Annual Incentive Compensation Plan Management For For 5. Shareholder Proposal Regarding Lobbying Activities Shareholder Against For 6. Shareholder Proposal Regarding Independent Board Chair Shareholder Against For DIRECTV Security 25490A309 Meeting Type Annual Ticker Symbol DTV Meeting Date 02-May-2013 Item Proposal Type Vote For/Against Management 1. Election of Directors Management A Neil Austrian For For B Ralph Boyd, Jr. For For C Abelardo Bru For For D David Dillon For For E Samuel Dipiazza, Jr. For For F Dixon Doll For For G Charles Lee For For H Peter Lund For For I Nancy Newcomb For For J Lorrie Norrington For For K Michael White For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote to Approve Compensation of Named Executives Management For For 4 Shareholder Proposal to Prohibit Accelerated Vesting of Equity Awards Upon a Change in Control Shareholder Against For 5 Shareholder Proposal to Require that an Independent Board Member be the Chairman of the Company Shareholder Against For 6 Shareholder Proposal to Grant a Right to Shareholders to Act by Written Consent Shareholder Against For ALEXION PHARMACEUTICALS, INC. Security Meeting Type Annual Ticker Symbol ALXN Meeting Date 6-May-13 Item Proposal Type Vote For/Against Management 1. Election of Directors Management For For 1 Leondard Bell For For 2 Max Link For For 3 William R. Keller For For 4 Joseph A. Madri For For 5 Larry L. Mathis For For 6 R. Douglas Norby For For 7 Alvin S. Parven For For 8 Andreas Rummelt For For 9 Ann M. Veneman For For 2 Approval of a Non-Binding Advisory Vote of the 2012 Compensation paid to Alexion's Named Executive Officers Management For For 3 Approval of the Amended and Restated 2004 Incentive Plan Management For For 4 Ratification of Appointment of Independent Auditors Management For For PHILIP MORRIS INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol PM Meeting Date 08-May-2013 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HAROLD BROWN Management For For 1B. ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA Management For For 1C. ELECTION OF DIRECTOR: ANDRE CALANTZOPOULOS Management For For 1D. ELECTION OF DIRECTOR: LOUIS C. CAMILLERI Management For For 1E. ELECTION OF DIRECTOR: J. DUDLEY FISHBURN Management For For 1F. ELECTION OF DIRECTOR: JENNIFER LI Management For For 1G. ELECTION OF DIRECTOR: GRAHAM MACKAY Management For For 1H. ELECTION OF DIRECTOR: SERGIO MARCHIONNE Management For For 1I. ELECTION OF DIRECTOR: KALPANA MORPARIA Management For For 1J. ELECTION OF DIRECTOR: LUCIO A. NOTO Management For For 1K. ELECTION OF DIRECTOR: ROBERT B. POLET Management For For 1L. ELECTION OF DIRECTOR: CARLOS SLIM HELU Management For For 1M. ELECTION OF DIRECTOR: STEPHEN M. WOLF Management For For 2. RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS Management For For 3. ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION Management For For DIAMOND OFFSHORE DRILLING, INC. Security 25271C102 Meeting Type Annual Ticker Symbol DO Meeting Date 15-May-13 Item Proposal Type Vote For/Against Management 1. Election of Directors Management A James S. Tisch For For B Lawrence R. Dickerson For For C John R. Bolton For For D Charles L. Fabrikant For For E Paul G. Gaffney II For For F Edward Grebow For For G Herbert C. Hofmann For For H Clifford M. Sobel For For I Andrew H. Tisch For For J Raymond S. Troubh For For 2. Ratify Appointment of Independent Auditors Management For For 3. Approve, on an Advisory Basis, Executive Compensation Management For For INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 16-May-13 Item Proposal Type Vote For/Against Management 1A. Election of Director: Charlene Barshefsky Management For For 1B. Election of Director: Andy D. Bryant Management For For 1C. Election of Director: Susan L. Decker Management For For 1D. Election of Director: John J. Donahoe Management For For 1E. Election of Director: Reed E. Hundt Management For For 1F. Election of Director: James D. Plummer Management For For 1G. Election of Director: David S. Pottruck Management For For 1H Election of Director: Frank D. Yeary Management For For 1I Election of Director: David B. Yoffie Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote to Approve Executive Compensation Management For For 4 Approval of Amendment and Extension of the 2006 Equity Incentive Plan Management For For 5 S/H Proposal Titled "Executives to Retain Significant Stock" Shareholder Against For THE SOUTHERN COMPANY Security Meeting Type Annual Ticker Symbol SO Meeting Date 22-May-13 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: J.P. BARANCO Management For For 1B. ELECTION OF DIRECTOR: J.A. BOSCIA Management For For 1C. ELECTION OF DIRECTOR: H.A. CLARK III Management For For 1D ELECTION OF DIRECTOR: T.A. FANNING Management For For 1E ELECTION OF DIRECTOR: D.J. GRAIN Management For For 1F ELECTION OF DIRECTOR: H.W. HABERMEYER, JR. Management For For 1G ELECTION OF DIRECTOR: V.M. HAGEN Management For For 1H ELECTION OF DIRECTOR: W.A. HOOD, JR. Management For For 1I ELECTION OF DIRECTOR: D.M. JAMES Management For For 1J ELECTION OF DIRECTOR: D.E. KLEIN Management For For 1K ELECTION OF DIRECTOR: W.G. SMITH, JR. Management For For 1L ELECTION OF DIRECTOR: S.R. SPECKER Management For For 1M ELECTION OF DIRECTOR: E.J. WOOD III Management For For 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICERS' COMPENSATION Management For For 4. RATIFICATION OF BY-LAW AMENDMENT Management For For 5. AMENDMENT TO COMPANY'S CERTIFICATE OF INCORPORATION TO REDUCE TWO-THIRDS SUPERMAJORITY REQUIREMENTS IN ARTICLE ELEVENTH TO A MAJORITY VOTE Management For For 6. AMENDMENT TO COMPANY'S CERTIFICATE OF INCORPORATION TO REDUCE 75% SUPERMAJORITY REQUIREMENTS IN ARTICLE THIRTEENTH TO A TWO-THIRDS VOTE Management For For AMAZON.COM, INC. Security Meeting Type Annual Ticker Symbol AMZN Meeting Date 23-May-13 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management For For 1B. ELECTION OF DIRECTOR: TOM A. ALBERG Management For For 1C. ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM B. GORDON Management For For 1E. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1F. ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1G. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1H. ELECTION OF DIRECTOR: THOMAS O. RYDER Management For For 1I. ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management For For 2. Ratification of Appointment of Ernst & Young LLP as Independent Auditors Management For For 3. Shareholder Proposal Regarding A Report Concerning Corporate Political Contributions Shareholder Against For ARES CAPITAL CORPORATION Security 04010L103 Meeting Type Annual Ticker Symbol ARCC Meeting Date 4-Jun-13 Item Proposal Type Vote For/Against Management Election of Class III Director for a Term of Three Years Expiring in 2016: Frank E. O'Bryan Management For For Election of Class III Director for a Term of Three Years Expiring in 2016: Antony P. Ressler For For Election of Class III Director for a Term of Three Years Expiring in 2016: Eric B. Siegel For For 2 Ratify the Selection of KPMG LLP as the Company's Independent Registered Public Accounting Firm for the Year Ending December 31, 2013 Management For For 3 To Authorize the Company, With the Approval of Its Board of Directors, to Sell or Otherwise Issue Shares of its Common Stock at a Price Below its Then Current Net Asset Value Per Share Subject to the Limitations Set Forth in the Proxy Statement For the 2013 Annual Meeting of Stockholders (Including, Without Limitation, that the Number of Shares Issured Does Not Exceed 25% of the Company's Then Outstanding Common Stock) Management For For NETFLIX, INC. Security 64110L106 Meeting Type Annual Ticker Symbol NFLX Meeting Date 7-Jun-13 Item Proposal Type Vote For/Against Management 1 1 Election of Director: Timothy M. Haley Management For For 2 Election of Director: Ann Mather Management For For 3 Election of Director: Leslie Kilgore Management For For 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE OFFICER COMPENSATION. Management For For 4 CONSIDERATION OF A STOCKHOLDER PROPOSAL TO REPEAL THE COMPANY'S CLASSIFIED BOARD, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 5 CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 6 CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 7 CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS, IF PROPERLY PRESENTED AT THE MEETING. Management Against For 8 CONSIDERATION OF A STOCKHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE RIGHT, IF PROPERLY PRESENTED AT THE MEETING. Management Against For CATERPILLAR INC. Security Meeting Type Annual Ticker Symbol CAT Meeting Date 12-Jun-13 Item Proposal Type Vote For/Against Management 1 Election of Directors: Management For For 1 David L. Calhoun For For 2 Daniel M. Dickinson For For 3 Juan Gallardo For For 4 David R. Goode For For 5 Jesse J. Greene, Jr. For For 6 Jon M. Huntsman, Jr. For For 7 Peter A. Magowan For For 8 Dennis A. Muilenburg For For 9 Douglas R. Oberhelman For For 10 William A. Osborn For For 11 Charles D. Powell For For 12 Edward B. Rust, Jr. For For 13 Susan C. Schwab For For 14 Joshua I. Smith For For 15 Miles D. White For For 2 Ratify the Appointment of Independent Registered Public Accounting Firm For 2013 Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Stockholder Proposal - Director Election Majority Vote Standard Shareholder Against For 5 Stockholder Proposal - Stockholder Action by Written Consent Shareholder Against For 6 Stockholder Proposal - Executive Stock Retention Shareholder Against For 7 Stockholder Proposal - Sustainability Measure In Executive Compensation Shareholder Against For 8 Stockholder Proposal - Review of Global Corporate Standards Shareholder Against For 9 Stockholder Proposal - Sales to Sudan Shareholder Against For LINKEDIN CORPORATION Security 53578A108 Meeting Type Annual Ticker Symbol LNKD Meeting Date 13-Jun-13 Item Proposal Type Vote For/Against Management 1 Election of Directors: Management 1 A. George "Skip" Battle For For 2 Michael J. Moritz For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF LINKEDIN CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For CPFL ENERGIA S.A. Security Meeting Type Special Ticker Symbol CPL Meeting Date 28-Jun-13 Item Proposal Type Vote For/Against Management A) APPROVE THE PROPOSED AMENDMENT TO THE BYLAWS OF THE COMPANY, TO INCLUDE THE CREATION OF A "RESERVE FOR ADJUSTMENT OF THE CONCESSION INANCIAL ASSETS", WITH SUBSEQUENT AMENDMENT TO ITEMS "A" AND "C" AND ADDITION OF ITEMS "D" AND "E" OF PARAGRAPH 2, ARTICLE 27 OF THE BYLAWS. Management For For B) APPROVE THE TRANSFER OF THE BALANCE OF THE "INVESTMENT RESERVE" TO THE "RESERVE FOR ADJUSTMENT OF THE CONCESSION FINANCIAL ASSETS". Management For For C) APPROVE THE RESTATED BYLAWS. Management For For LYRICAL U.S. VALUE EQUITY FUND -(LYRIX) Proxy Voting Record February 4, 2013 (inception date)- 6/30/2013 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? Te Connectivity LTD TEL H8912P106 3/6/2013 Election of Directors Issuer Yes For For Approve annual report Issuer Yes For For Approve statutory financial statements Issuer Yes For For Approve consolidated statements Issuer Yes For For Release Board and Executive Officers Issuer Yes For For Approve auditor – Deloitte & Touche Issuer Yes For For Approve auditor – PWC Issuer Yes For For Approve executive compensation Issuer Yes For For Approve dividend payment Issuer Yes For For Approve renewal of authorized capital Issuer Yes For For Approve reduction of capital Issuer Yes For For Approve adjournments to annual meeting Issuer Yes For For The Goodyear Tire GT 4/15/2013 Election of Directors Issuer Yes For For Approve executive compensation Issuer Yes For For Approve adoption of performance plan Issuer Yes For For Approve code of regulations Issuer Yes For For Approve articles of incorporation Issuer Yes For For Approve extended time to call meetings Issuer Yes For For Approve opt out of Ohio control share acquisition law Issuer Yes For For Ratification of auditor - PWC Issuer Yes For For Ameriprise AMP 03076C106 4/24/2013 Election of Directors Issuer Yes For For Approve executive compensation Issuer Yes For For Ratify auditor – PWC Issuer Yes For For Supermajority voting rights Security holder Yes Against For Corning Inc GLW 4/25/2013 Election of Directors Issuer Yes For For Approve executive compensation Issuer Yes For For Ratify auditor - PWC Issuer Yes For For Celanese Corp CE 4/25/2013 Election of Directors Issuer Yes For For Approve executive compensation Issuer Yes For For Ratify auditor - KPMG Issuer Yes For For Lexmark LXK 4/25/2013 Election of Directors Issuer Yes For For Ratify auditor – PWC Issuer Yes For For Approve executive compensation Issuer Yes For For Approve to declassify board of directors Issuer Yes For For Approve equity compensation plan Issuer Yes For For Magellan Midstream MMP 4/25/2013 Election of Directors Issuer Yes For For Executive compensation Issuer Yes For For Ratification of auditor Issuer Yes For For Suncor energy SU 4/30/2013 Election of Directors Issuer Yes For For Approve auditor - PWC Issuer Yes For For Approve number of common shares Issuer Yes For For Accept executive compensation Issuer Yes For For Aercap holdings AER N00985106 5/2/2013 Approve annual accounts Issuer Yes For For Release liability of directors Issuer Yes For For Reappointment of Marius Jonkart Issuer Yes For For Amendment to remuneration policy Issuer Yes For For Designation of Keith Helming Issuer Yes For For Approve auditor -PWC Issuer Yes For For Directv DTV 25490A309 5/2/2013 Election of Directors Issuer Yes For For Ratify auditor – Deloitte & Touche Issuer Yes For For Approve executive compensation Issuer Yes For For Against accelerated vesting of equity awards Security holder Yes Against For Independent chairman Security holder Yes Against For Shareholders to act by written consent Security holder Yes Against For EOG Resources EOG 26875P101 5/2/2013 Election of Directors Issuer Yes For For Ratify auditor – Deloitte & Touche Issuer Yes For For Approve equity compensation Issuer Yes For For Approve executive compensation Issuer Yes For For Mac-gray TUC 5/3/2013 Election of Directors Issuer Yes For For Aflac AFL 5/6/2013 Election of Directors Issuer Yes For For Approve executive compensation Issuer Yes For For Ratify auditor - KPMG Issuer Yes For For Kinder Morgan KMP 5/7/2013 Election of Directors Issuer Yes For For Ratify auditor - PWC Issuer Yes For For Newell Rubbermaid NWL 5/7/2013 Election of Directors Issuer Yes For For Ratify auditor - Ernst & Young Issuer Yes For For Approve incentive plan Issuer Yes For For Approve executive compensation Issuer Yes For For Assurant AIZ 04621X108 5/9/2013 Election of Directors Issuer Yes For For Approve auditor - PWC Issuer Yes For For Approve executive compensation Issuer Yes For For CVS CVS 5/9/2013 Election of Directors Issuer Yes For For Ratify auditor – Ernst & Young Issuer Yes For For Executive Compensation Plan Issuer Yes For For Amend stock purchase plan Issuer Yes For For Amend charter to reduce voting thresholds Issuer Yes For For Political contributions Security holder Yes Against For accelerated vesting of equity awards Security holder Yes Against For Lobbying expenditures Security holder Yes Against For Fifth & Pacific FNP 5/14/2013 Election of Directors Issuer Yes For For Approve stock incentive plan Issuer Yes For For Ratify auditors – Deloitte & Touche Issuer Yes For For Allow stockholders to act by written consent Issuer Yes For For Wellpoint WLP 94973V107 5/15/2013 Election of Directors Issuer Yes For For Ratify auditors - Ernst & Young Issuer Yes For For Approve executive compensation Issuer Yes For For Comcast Corp CMCSA 20030N101 5/15/2013 Election of Directors Issuer Yes For For Ratify independent auditors Issuer Yes For For Against accelerated vesting upon change of control Security holder Yes Against For Against a recapitalization plan Security holder Yes Against For Aetna AET 00817Y108 5/17/2013 Election of Directors Issuer Yes For For Approve independent accounting firm Issuer Yes For For Approve stock incentive plan Issuer Yes For For Approve executive compensation Issuer Yes For For Against independent board chair Security holder Yes Against For Against majority vote Security holder Yes Against For Against political contributions Security holder Yes Against For Owens-Illinois OI 5/17/2013 Election of Directors Issuer Yes For For Ratify auditors - Ernst & Young Issuer Yes For For Approve executive compensation Issuer Yes For For J.C Penney JCP 5/17/2013 Election of Directors Issuer Yes For For Ratify auditors - KPMG Issuer Yes For For Approve executive compensation Issuer Yes For For Thermo Fisher TMO 5/22/2013 Election of Directors Issuer Yes For For Approve executive compensation Issuer Yes For For Approve stock incentive plan Issuer Yes For For Approve annual incentive plan Issuer Yes For For Ratify auditors - PWC Issuer Yes For For nasdaq omx group NDAQ 5/22/2013 Election of Directors Issuer Yes For For Ratify auditors - Ernst & Young Issuer Yes For For Approve executive compensation Issuer Yes For For Approve to replace supermajority voting Issuer Yes For For Approve non-substantive changes Issuer Yes For For Avis budge group CAR 5/22/2013 Election of Directors Issuer Yes For For Ratify auditors – Deloitte & Touche Issuer Yes For For Approval of executive compensation Issuer Yes For For Lender Processing LPS 52602E102 5/23/2013 Election of Directors Issuer Yes For For Ratify auditors - KPMG Issuer Yes For For Approve executive compensation Issuer Yes For For Western Union WU 5/30/2013 Election of Directors Issuer Yes For For Approve executive compensation Issuer Yes For For Ratify auditor - Ernst & Young Issuer Yes For For Approve right to call special meetings Issuer Yes For For Jarden JAH 5/30/2013 Election of Directors Issuer Yes For For Approve stock incentive plan Issuer Yes For For Approve stock purchase plan Issuer Yes For For Ratify auditor - PWC Issuer Yes For For Approve executive compensation Issuer Yes For For Declassify the board Security holder Yes Against For Raytheon RTN 5/30/2013 Election of Directors Issuer Yes For For Approve executive compensation Issuer Yes For For Ratify independent auditors Issuer Yes For For Political expenditures Security holder Yes Against For Action by written consent Security holder Yes Against For Supplemental executive retirement plans Security holder Yes Against For Accelerated vesting of equity Security holder Yes Against For Liberty interactive LINTA 6/4/2013 Election of Directors Issuer Yes For For Adopt incentive plan Issuer Yes For For Ratify auditors - KPMG Issuer Yes For For Essex Rental Corp ESSX 6/5/2013 Election of Directors Issuer Yes For For Ratify auditors - Grant Thornton Issuer Yes For For Approve executive compensation Issuer Yes For For APEXcm SMALL/MID CAP GROWTH FUND -(APSGX) Proxy Voting Record 7/1/2012 - 6/30/2013 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Proposal Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? Towers Watson & Company TW 11/16/12 1 Election of Directors: Issuer 1A Victor F. Ganzi Yes For For 1B John J. Haley Yes For For 1C Leslie S. Heisz Yes For For 1D Brendan R. O'Neill Yes For For 1E Linda D. Rabbitt Yes For For 1F Gilbert T. Ray Yes For For 1G Paul Thomas Yes For For 1H Wilhelm Zeller Yes For For Towers Watson & Company TW 11/16/12 2 Ratify selection of Deloitte & Touche LLP as Independent Registered Public Accounting Firm for 2013 Issuer Yes For For Towers Watson & Company TW 11/16/12 3 Approve, by non-binding vote, compensation ofNamed Executive Officers Issuer Yes For For Dolby Laboratories, Inc. DLB 25659T107 02/05/13 1 Election of Directors: Issuer Yes Kevin Yeaman For For Peter Gotcher Withheld Against Micheline Chau For For David Dolby For For Nicholas Donatiello, Jr. For For Bill Jasper For For Sanford Robertson For For Roger Siboni For For Avadis Tevanian, Jr. For For Dolby Laboratories, Inc. DLB 25659T107 02/05/13 2 Approve amendment & restatement of 2005 stock plan Issuer Yes For For Dolby Laboratories, Inc. DLB 25659T107 02/05/13 3 Approve amendment & restatement of employee stock purchase plan Issuer Yes For For Dolby Laboratories, Inc. DLB 25659T107 02/05/13 4 Approve advisory vote on compensation of named executive officers Issuer Yes For For Dolby Laboratories, Inc. DLB 25659T107 02/05/13 5 Approve advisory vote on frequency of holding future advisory votes to approve compensation of named executive officers Issuer Yes 1 year For Dolby Laboratories, Inc. DLB 25659T107 02/05/13 6 To ratify appointment of KPMG LLP as independent registered public accounting firm for fiscal 2013 Issuer Yes For For Sally Beauty Holdings, Inc. SBH 79546E104 01/30/13 1 Election of Directors: Issuer Yes Christian A. Brickman For For Marshall E. Eisenberg For For John A. Miller For For Sally Beauty Holdings, Inc. SBH 79546E104 01/30/13 2 Ratify Selection of KPMG LLP as independent registered public accounting firm for fiscal 2013 Issuer Yes For For Sally Beauty Holdings, Inc. SBH 79546E104 01/30/13 3 Stockholder Proposal by Pension Reserves Investment Board to repeal classified board Shareholder Yes For Against Affiliated Managers, Inc. AMG 06/11/13 1 Election of Directors: Issuer Yes 1A Samuel T. Byrne For For 1B Dwight D. Churchill For For 1C Sean M. Healey For For 1D Harold J. Meyerman For For 1E William J. Nutt For For 1F Tracy P. Palandjian For For 1G Rita M. Rodriguez For For 1H Patrick T. Ryan For For 1I Jide J. Zeitlin For For Affiliated Managers, Inc. AMG 06/11/13 2 To approve 2013 incentive stock award plan Issuer Yes For For Affiliated Managers, Inc. AMG 06/11/13 3 To approve, by non-binding advisory vote, compensation of company's named executive officers Issuer Yes For For Affiliated Managers, Inc. AMG 06/11/13 4 To ratify selection of PriceWaterhouseCoopers LLP as company's independent registered public accounting firm for current fiscal year Issuer Yes For For Valmont Industries, Inc. VMI 04/30/13 1 Election of Directors: Issuer Yes Kaj den Daas For For James B. Milliken For For Valmont Industries, Inc. VMI 04/30/13 2 Advisory approval of company's executive compensation Issuer Yes For For Valmont Industries, Inc. VMI 04/30/13 3 Approval of 2013 stock plan Issuer Yes For For Valmont Industries, Inc. VMI 04/30/13 4 Approval of 2013 executive incentive plan Issuer Yes For For Valmont Industries, Inc. VMI 04/30/13 5 Ratify appointment of Deloitte & Touche LLP as independent auditors for fiscal 2013 Issuer Yes For For Petsmart Inc. PETM 06/14/13 1 Election of Directors: Issuer Yes 1A Angel Cabrera For For 1B Rita V. Foley For For 1C Rakesh Gangwal For For 1D Joseph S. Hardin, Jr. For For 1E Gregory P. Josefowicz For For 1F Richard K. Lochridge For For 1G Robert F. Moran For For 1H Barbara Munder For For 1I Thomas G. Stemberg For For Petsmart Inc. PETM 06/14/13 2 To ratify appointment ofDeloitte & Touche, LLP as independent registered public accounting firm for 2013 fiscal year ending February 2, 2014 Issuer Yes For For Petsmart Inc. PETM 06/14/13 3 To approve amended and restated executive short-term incentive plan Issuer Yes For For Petsmart Inc. PETM 06/14/13 4 To approve, by non-binding advisory vote, executive compensation Issuer Yes For For Signet Jewelers Limited SIG G81276100 06/14/13 1 Election of Directors: Issuer Yes 1A H. Todd Stitzer For For 1B Virginia Drosos For For 1C Dale W. Hilpert For For 1D Marianne Miller Parrs For For 1E Thomas G. Plaskett For For 1F Russell Walls For For 1G Michael W. Barnes For For Signet Jewelers Limited SIG G81276100 06/14/13 2 To appoint KPMG LLP as independent auditor of company to hold office from conclusion of this meeting until conclusion of next annual general meeting and to determine its compensation Issuer Yes For For Signet Jewelers Limited SIG G81276100 06/14/13 3 To approve, on a non-bindery basis, compensation of named executive officers as disclosed in proxy statement Issuer Yes For For CBRE Group, Inc. CBG 12504L109 05/09/13 1 Election of Directors: Issuer Yes Richard C. Blum For For Brandon B. Boze For For Curtis F. Feeny For For Bradford M. Freeman For For Michael Kantor For For Frederic V. Malek For For Jane J. Su For For Robert E. Sulentic For For Laura D. Tyson For For Gary L. Wilson For For Ray Wirta For For CBRE Group, Inc. CBG 12504L109 05/09/13 2 Ratification of KPMG LLP as independent registered public accounting firm for 2013 Issuer Yes For For CBRE Group, Inc. CBG 12504L109 05/09/13 3 Advisory vote to approve named executive officer compensation Issuer Yes For For Dillard's, Inc. DDS 05/18/13 1 Election of Directorsproperly come before the meeting or any postponement or adjournment thereof Issuer Yes For For Dillard's, Inc. DDS 05/18/13 2 Proposal to ratify appointment of KPMG LLP as independent registered public accounting firm for fiscal 2013 Issuer Yes For For Akamai Technologies, Inc. AKAM 00971T101 05/15/13 1 Election of Directors: Issuer Yes Pamela J. Craig For For F. Thomson Leighton For For Paul Sagan For For Naomi O. Seligman For For Akamai Technologies, Inc. AKAM 00971T101 05/15/13 2 To adopt Akamai Technologies, Inc. 2013 Stock Incentive Plan Issuer Yes For For Akamai Technologies, Inc. AKAM 00971T101 05/15/13 3a To adopt and approve amendments to our certificate of incorporation to declassify our board of directors Issuer Yes For For Akamai Technologies, Inc. AKAM 00971T101 05/15/13 3b To adopt and approve amendments to our certificate of incorporation to provide for director removal with or without cause following declassification of board of directors Issuer Yes For For Akamai Technologies, Inc. AKAM 00971T101 05/15/13 3c To adopt and approve amendments to our certificate of incorporation to eliminate supermajority voting requirement for amending or repealing article TENTH of our certificate of incorporation Issuer Yes For For Akamai Technologies, Inc. AKAM 00971T101 05/15/13 4 To approve on an advisory basis our executive officer compensation Issuer Yes For For Akamai Technologies, Inc. AKAM 00971T101 05/15/13 5 To ratify the selection of PriceWaterhouseCoopers as independent auditors for fiscal year ending Dec. 31, 2013 Issuer Yes For For Westinghouse Air Brake Technologies Corp. WAB 05/14/13 1 Election of Directors: Issuer Yes Robert J. Brooks For For William E. Kassling For For Albert J. Neupaver For For Westinghouse Air Brake Technologies Corp. WAB 05/14/13 2 Approve advisory resolution relating to approval of 2012 named executive officer Issuer Yes For For Westinghouse Air Brake Technologies Corp. WAB 05/14/13 3 Amend restated Certificate of Incorporation to increase number of authorized shares of common stock Issuer Yes For For Westinghouse Air Brake Technologies Corp. WAB 05/14/13 4 Ratify appointment of Ernst & Young LLP as our independent registered public accounting firm for 2013 fiscal year Issuer Yes For For Auto Nation, Inc. AN 83416B109 05/08/13 1 Election of Directors Issuer Yes Mike Jackson Withhold Against Robert J. Brown For For Rick L. Burdick For For David B. Edelson For For Robert R. Grusky For For Michael Larson For For Michael E. Maroone For For Carlos A. Migoya For For G. Mike Mikan For For Alison H. Rosenthal For For Auto Nation, Inc. AN 83416B109 05/08/13 2 Ratify the Appointment of KPMG LLP as the Independent Registered Public Accounting Firm for Fiscal 2013. Issuer Yes Against Against Auto Nation, Inc. AN 83416B109 05/08/13 3 Shareholder Proposal Regarding Special Shareowner meeting rights. Shareholder Yes Against For Auto Nation, Inc. AN 83416B109 05/08/13 4 Shareholder Proposal Regarding Vesting of Equity Awards in the Event of a Change in Control. Shareholder Yes For Against Auto Nation, Inc. AN 83416B109 05/08/13 5 Adoption of Shareholder Proposal Regarding Political Contributions. Shareholder Yes For Against Wyndham Worldwide Corporation, Inc. WYN 98310W108 05/14/13 1 Election of Directors: Issuer Yes The Right Honorable Brian Mulroney For For Michael H. Wargotz For For Wyndham Worldwide Corporation, Inc. WYN 98310W108 05/14/13 2 Advisory vote to approve Wyndham Worldwide executive compensation program Issuer Yes For For Wyndham Worldwide Corporation, Inc. WYN 98310W108 05/14/13 3 Ratification of appointment of Deloitte & Touche to serve as Independent Registered Public Accounting Firm for fiscal year 2013 Issuer Yes For For Lender Processing Services, Inc. LPS 52602E102 05/14/13 1 Election of Directors: Issuer Yes Dan R. Carmichael For For Alvin R. (Pete) Carpenter For For Hugh R. Harris For For Lender Processing Services, Inc. LPS 52602E102 05/14/13 2 Ratify appointment of KPMG LLP to serve as Independent Registered Public Accounting Firm for fiscal year 2013 Issuer Yes For For Lender Processing Services, Inc. LPS 52602E102 05/14/13 3 To approve, by non-binding vote, executive compensation Issuer Yes For For Williams-Sonoma, Inc. WSM 05/30/13 1 Election of Directors: Issuer Yes Laura J. Alber For For Adrian D.P. Bellamy For For Rose Marie Bravo For For Mary Ann Casati For For Patrick J. Connolly For For Adrian T. Dillon For For Anthony A. Greener For For Ted W. Hall For For Michael R. Lynch For For Lorraine Twohill For For Williams-Sonoma, Inc. WSM 05/30/13 2 An advisory vote on executive compensation Issuer Yes For For Williams-Sonoma, Inc. WSM 05/30/13 3 Ratification of appointment of Deloitte & Touche to serve as Independent Registered Public Firm for fiscal ending Feb. 2, 2014 Issuer Yes For For LKQ Corporation LKQ 05/06/13 1 Election of Directors: Issuer Yes A. Clinton Allen For For Kevin F. Flynn For For Ronald G. Foster For For Joseph M. Holsten For For Blythe J. McGarvie For For Paul M. Meister For For John F. O'Brien For For Guhan Subramanian For For Robert L. Wagman For For William M. Webster, IV For For LKQ Corporation LKQ 05/06/13 2 To ratify selection of Deloitte & Touche LLP as independent registered public accounting firm for fiscal year ending Dec. 31, 2013 Issuer Yes For For LKQ Corporation LKQ 05/06/13 3 Approval of material terms of performance goals under 1998 incentive plan to present certain payments under plan to qualify as tax-deductible, performance based compensation as described in proxy statements for annual meeting Issuer Yes For For LKQ Corporation LKQ 05/06/13 4 Approval of amendment to LKQ Corp Certificate of Incorporation to increase number of authorized shares of common stock from 500000000 to 1000000000 as described in proxy statement for annual meeting Issuer Yes For For LKQ Corporation LKQ 05/06/13 5 Approval, on an advisory basis, of compensation of named executive officers of KLQ Corp Issuer Yes For For Alliance Data Systems Corporation ADS 06/06/13 1 Election of Directors: Issuer Yes Lawrence M. Benveniste, Ph.D. For For D. Keith Cobb For For Kenneth R. Jensen For For Alliance Data Systems Corporation ADS 06/06/13 2 Advisory approval of executive compensation Issuer Yes For For Alliance Data Systems Corporation ADS 06/06/13 3 To amend Certification of Incorporation of ADS Corp to declassify Board of Directors Issuer Yes For For Alliance Data Systems Corporation ADS 06/06/13 4 To amend Certification of Incorporation of ADS Corp to provide stockholders certain rights to call a special meeting Issuer Yes For For Alliance Data Systems Corporation ADS 06/06/13 5 To ratify selection of Deloitte & Touche LLP as independent registered public accounting firm of ADS Corp for 2013 Issuer Yes For For First Republic Bank FRC 33616C100 05/14/13 1 Election of Directors: Issuer Yes James H. Herbert, II For For Katherine August-deWilde For For Thomas J. Barrack, Jr. For For Frank J. Fahrenkopf, Jr. For For William E. Ford For For L. Martin Gibbs For For Sandra R. Hernández For For Pamela J. Joyner For For Reynold Levy For For Jody S. Lindell For For George G.C. Parker For For First Republic Bank FRC 33616C100 05/14/13 2 To ratify appointment of KPMG LLP as independent auditors forfiscal year ending Dec. 31, 2013 Issuer Yes For For First Republic Bank FRC 33616C100 05/14/13 3 To approve, by advisory vote, compensation of executive officers Issuer Yes For For Hertz Global Holdings, Inc. HTZ 42805T105 05/15/13 1 Election of Directors: Issuer Yes Barry H. Beracha For For Brian A. Bernasek For For George W. Tamke For For Hertz Global Holdings, Inc. HTZ 42805T105 05/15/13 2 Approval, by a non-binding advisory vote, of named executive officers compensation Issuer Yes For For Hertz Global Holdings, Inc. HTZ 42805T105 05/15/13 3 Approval of amended and restated Hertz Global Holdings employee stock purchase plan Issuer Yes For For Hertz Global Holdings, Inc. HTZ 42805T105 05/15/13 4 Ratification of selection of PriceWaterhouseCoopers as corporation's independent registered public accounting firm for year 2013 Issuer Yes For For Onyx Pharmaceuticals, Inc ONXX 05/23/13 1 Election of Directors: Issuer Yes Corinne H. Nevinny For For Thomas G. Wiggans For For Onyx Pharmaceuticals, Inc ONXX 05/23/13 2 Approve company's 2005 equity incentive plan as among other things increase aggregate number of shares of common stock authorized for issuance under plan by 3,800,000 shares Issuer Yes For For Onyx Pharmaceuticals, Inc ONXX 05/23/13 3 Approve company's 2013 cash performance incentive plan Issuer Yes For For Onyx Pharmaceuticals, Inc ONXX 05/23/13 4 Approve company's 1996 employee stock purchase plan as amended to increase aggregate number of shares of common stock authorized for issuance under plan by 1,000,000 Issuer Yes For For Onyx Pharmaceuticals, Inc ONXX 05/23/13 5 Approve, on an advisory basis, compensation of company's named executive officers as disclosed in proxy statement Issuer Yes For For Onyx Pharmaceuticals, Inc ONXX 05/23/13 6 To ratify selection by audit committee of board of directors of Ernst & Young LLP as company's independent registered public accounting firm for fiscal year ending Dec. 31, 2013 Issuer Yes For For Autoliv, Inc. ALV 05/07/13 1 Election of Directors: Issuer Yes Robert W. Alspaugh For For Bo I. Andersson For For Wolfgang Ziebart For For Autoliv, Inc. ALV 05/07/13 2 Advisory vote on Autoliv 2012 executive compensation Issuer Yes For For Autoliv, Inc. ALV 05/07/13 3 Approval of Ernst & Young AB as independent auditors of company for fiscal year ending Dec. 13 Issuer Yes For For Universal Health Services, Inc. UHS 05/15/13 1 Election of Director: Anthony Pantaleoni Issuer Yes For For Heartland Payment Systems, Inc. HPY 42235N108 05/08/13 1 Election of Directors: Issuer Yes Robert O. Carr For For Maureen Breakiron-Evans For For Mitchell L. Hollin For For Robert H. Niehaus For For Marc J. Ostro, Ph.D. For For Jonathan J. Palmer For For Richard W. Vague For For Heartland Payment Systems, Inc. HPY 42235N108 05/08/13 2 Ratification of selection of Deloitte & Touche LLP as our independent registered public accounting firm for fiscal year ending Dec. 31, 2013 Issuer Yes For For Heartland Payment Systems, Inc. HPY 42235N108 05/08/13 3 Approve, by non-binding advisory vote, our executive compensation Issuer Yes For For Panera Bread Company PNRA 69840W108 05/22/13 1 Election of Directors: Issuer Yes Larry J. Franklin For For Diane Hessan For For William W. Moreton For For Panera Bread Company PNRA 69840W108 05/22/13 2 To approve, in a non-binding advisory vote, compensation of named executive officers of Panera Bread Company Issuer Yes For For Panera Bread Company PNRA 69840W108 05/22/13 3 Ratify appointment of PriceWaterhouseCoopers as Panera's independent registered public accounting firm for fiscal year ending Dec. 31, 2013 Issuer Yes For For Robert Half International, Inc. RHI 05/23/13 1 Election of Directors: Issuer Yes Andrew S. Berwick, Jr. For For Harold M. Messmer, Jr. For For Barbara J. Novogradac For For Robert J. Pace For For Frederick A. Richman For For M. Keith Waddell For For Robert Half International, Inc. RHI 05/23/13 2 Ratification of appointment of auditor Issuer Yes For For Robert Half International, Inc. RHI 05/23/13 3 Proposal regarding annual performance bonus plan Issuer Yes For For Robert Half International, Inc. RHI 05/23/13 4 Proposal regarding stock incentive plan Issuer Yes For For Robert Half International, Inc. RHI 05/23/13 5 Advisory vote to approve executive compensation Issuer Yes For For Volcano Corporation VOLC 05/15/13 1 Election of Directors: Issuer Yes Kieran T. Gallahue For For Alexis V. Lukianov For For Eric J. Topol, M.D. For For Volcano Corporation VOLC 05/15/13 2 To ratify, on an advisory basis, appointment of Siddhartha Kadia PHD to board of directors to fill vacancy in Class II to hold office until 2014 annual meeting Issuer Yes For For Volcano Corporation VOLC 05/15/13 3 Approve amended and restated 2005 equity compensation plan as set forth in accompanying proxy statement Issuer Yes For For Volcano Corporation VOLC 05/15/13 4 Approve pursuant to NASDAQ stock market rule 5635, the potential issuance of common stock upon exercise of warrants issued by us in connection with recent sale of 1.75% convertible senior notes due 2017 Issuer Yes For For Volcano Corporation VOLC 05/15/13 5 To ratify selection of KPMG LLP as independent registered public accounting firm of Volcano Corp for fiscal year ending Dec. 31, 2013 Issuer Yes For For Volcano Corporation VOLC 05/15/13 6 Resolved that Volcano's stockholders approve, on an advisory basis, compensation of named executive officers as disclosed in Volcano's proxy statement for 2013 annual meeting of stockholders, all as more fully described in proxy statement Issuer Yes For For Jarden Corporation JAH 05/30/13 1 Election of Directors: Issuer Yes Ian G. H. Ashken For For William P. Lauder For For Robert L. Wood For For Jarden Corporation JAH 05/30/13 2 Adoption and approval of Jarden Corp 2013 stock incentive plan Issuer Yes For For Jarden Corporation JAH 05/30/13 3 Adoption and approval of Jarden Corp 2013 stock purchase plan Issuer Yes For For Jarden Corporation JAH 05/30/13 4 Ratification of appointment of PriceWaterhouseCoopers LLP as Jarden Corp's independent registered public accounting firm for fiscal year ending Dec. 31, 2013 Issuer Yes For For Jarden Corporation JAH 05/30/13 5 Advisory approval of Jarden Corp executive compensation Issuer Yes For For Jarden Corporation JAH 05/30/13 6 Shareholder proposal to declassify Board of Directors Shareholder For Against Entegris, Inc. ENTG 29362U104 05/08/13 1 Election of Directors: Issuer Yes Michael A. Bradley For For Marvin D. Burkett For For R. Nicholas Burns For For Daniel W. Christman For For Bertrand Loy For For Roger D. McDaniel For For Paul L.H. Olson For For Brian F. Sullivan For For Entegris, Inc. ENTG 29362U104 05/08/13 2 Ratify appointment of KPMG LLP as Entegris independent registered public accounting firm for 2013 Issuer Yes For For Entegris, Inc. ENTG 29362U104 05/08/13 3 Approval of compensation paid to Entegris named executive officers Issuer Yes For For Genomic Health, Inc. GHDX 37244C101 06/06/13 1 Election of Directors: Issuer Yes Kimberly J. Popovits For For Julian C. Baker For For Felix J. Baker, Ph.D. For For Fred E. Cohen, M.D., D.Phil. For For Samuel D. Colella For For Ginger L. Graham For For Randall S. Livingston For For Woodrow A. Myers, Jr., M.D. For For Genomic Health, Inc. GHDX 37244C101 06/06/13 2 To approve, on a non-binding advisory basis, compensation of named executive officers Issuer Yes For For Genomic Health, Inc. GHDX 37244C101 06/06/13 3 Ratify appointment of Ernst & Young as our independent registered public accounting firm for 2013 Issuer Yes For For Hanger, Inc. HGR 41043F208 05/09/13 1 Election of Directors: Issuer Yes Vinit K. Asar For For Thomas P. Cooper, M.D. For For Cynthia L. Feldmann For For Eric A. Green For For Stephen E. Hare For For Isaac Kaufman For For Thomas F. Kirk For For Patricia B. Shrader For For Hanger, Inc. HGR 41043F208 05/09/13 2 Advisory approval of compensation of named executive officers Issuer Yes For For Hanger, Inc. HGR 41043F208 05/09/13 3 Ratify appointment of PriceWaterhouseCoopers as our independent auditor for 2013 Issuer Yes For For Silgan Holdings, Inc. SLGN 06/03/13 1 Election of Directors: Issuer Yes R. Philip Silver For For William C. Jennings For For Silgan Holdings, Inc. SLGN 06/03/13 2 Ratify appointment of Ernst & Young as independent registered public accounting firm for fiscal year ending Dec. 31, 2013 Issuer Yes For For Silgan Holdings, Inc. SLGN 06/03/13 3 Advisory vote to approve compensation of named executive officers Issuer Yes For For Evercore Partners, Inc. EVR 29977A105 06/19/13 1 Election of Directors: Issuer Yes Roger C. Altman For For Pedro Aspe For For Richard I. Beattie For For Francois de St. Phalle For For Gail B. Harris For For Curt Hessler For For Robert B. Millard For For Anthony N. Pritzker For For Ralph L. Schlosstein For For Evercore Partners, Inc. EVR 29977A105 06/19/13 2 Approve amended and restated 2006 stock incentive plan Issuer Yes For For Evercore Partners, Inc. EVR 29977A105 06/19/13 3 Ratify selection of Deloitte & Touche as independent registered public accounting firm for 2013 Issuer Yes For For Dice Holdings, Inc. DHX 05/17/13 1 Election of Directors: Issuer Yes John W. Barter For For Scot W. Melland For For Dice Holdings, Inc. DHX 05/17/13 2 Ratify selection of Deloitte & Touche as independent registered public accounting firm for 2013 Issuer Yes For For Dice Holdings, Inc. DHX 05/17/13 3 Approve, on an advisory basis, company's named executive officer compensation Issuer Yes For For United Rentals, Inc. URI 05/08/13 1 Election of Directors: Issuer Yes Jenne K. Britell For For José B. Alvarez For For Bobby J. Griffin For For Michael J. Kneeland For For Pierre E. Leroy For For Singleton B. McAllister For For Brian D. McAuley For For John S. McKinney For For Jason D. Papastavrou For For Filippo Passerini For For Donald C. Roof For For Keith Wimbush For For United Rentals, Inc. URI 05/08/13 2 Ratification of appointment of independent registered public accounting firm Issuer Yes For For United Rentals, Inc. URI 05/08/13 3 Resolution approving compensation of named executive officers on an advisory basis Issuer Yes For For Total System Services, Inc. TSS 04/30/13 1 Election of Directors: Issuer Yes James H. Blanchard For For Richard Y. Bradley For For Kriss Cloninger III For For Walter W. Driver, Jr. For For Gardiner W. Garrard, Jr. For For Sidney E. Harris For For Mason H. Lampton For For H. Lynn Page For For Philip W. Tomlinson For For John T. Turner For For Richard W. Ussery For For M. Troy Woods For For James D. Yancey For For Total System Services, Inc. TSS 04/30/13 2 Ratification of appointment of KPMG LLP as independent auditor for year 2013 Issuer Yes For For Total System Services, Inc. TSS 04/30/13 3 Approval of advisory resolution to approve executive compensation Issuer Yes For For Select Medical Holdings Corp SEM 81619Q105 04/30/13 1 Election of Directors: Issuer Yes Russell L. Carson, For For James S. Ely III For For William H. Frist For For Select Medical Holdings Corp SEM 81619Q105 04/30/13 2 Advisory vote on executive compensation Issuer Yes For For Select Medical Holdings Corp SEM 81619Q105 04/30/13 3 Vote to approve appointment of PriceWaterhouseCoopers as independent registered public accounting firm for fiscal year ending Dec. 31, 2013 Issuer Yes For For Select Medical Holdings Corp SEM 81619Q105 04/30/13 4 Vote to approve amended and restated executive bonus plan Issuer Yes For For Janus Capital Group, Inc. JNS 47102X105 4/25/213 1 Election of Directors: Issuer Yes Timothy K. Armour For For G. Andrew Cox For For J. Richard Fredericks For For Deborah R. Gatzek For For Seiji Inagaki For For Lawrence E. Kochard For For Richard M. Weil For For Janus Capital Group, Inc. JNS 47102X105 4/25/213 2 Ratification of audit committee's appointment of Deloitte & Touche as independent auditor for fiscal year 2013 Issuer Yes For For Janus Capital Group, Inc. JNS 47102X105 4/25/213 3 Approval of named executive officers compensation Issuer Yes For For Janus Capital Group, Inc. JNS 47102X105 4/25/213 4 Approval of 2013 management incentive compensation plan Issuer Yes For For
